DETAILED ACTION
	Claims 1-5 and 8-23 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 27, 2022 has been acknowledged and has been entered into the present application.
Previous Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Applicant has traversed the rejection on the grounds that the language reciting linear or square planar form has been delete and that the definition of cycloalkyl in the disclosure includes where heteroatoms are present in the ring.  However, the Applicant has not addressed how the structure and function changes with the absence of an inner sphere or outer sphere counterion, and there is no disclosure of a compound made without a counter ion.  Therefore, the rejection is maintained.
Claims 6, 7, and 18 were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims have either been cancelled or rewritten in proper dependent form, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, and 7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Arellano et al. (ChemComm, 2005, 3451-3453).
Claim(s) 1-3, 5, and 7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deak et al. (CrystEngComm, 2007, 640-643).
Claim(s) 6 and 7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US PGPUB 2009/0156850).
The Applicant has traversed the above rejections on the grounds that the compounds cited contained either inner sphere or outer sphere counter ions.  The rejections are withdrawn as the compounds cited contain an additional element.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to compounds of the formula 
    PNG
    media_image1.png
    188
    175
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    143
    264
    media_image2.png
    Greyscale
.  However, the disclosure teaches that the compounds always contain a counter ion either in the inner sphere bonded to the gold atoms or the outer sphere in the case of the square planar form.  See Scheme 1, page 29 of the present disclosure.  The present disclosure does not show how the structure and function of the claimed genus changes with different counter ions or with no counter ion at all.  Therefore, claims 1-5 and 8-23 have not been adequately described by the original disclosure.
Conclusion
Claims 1-5 and 8-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626